UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
MARISOL CAMINERO,

                                                  Plaintiff,

                    -against-                                                      MEMORANDUM DECISION
                                                                                       AND ORDER
METROPOLITAN TRANSPORTATION
AUTHORITY,
                                                                                    03 Civ. 4187 (GBD) (DCF)
                                                  Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
GEORGE B. DANIELS, United States District Judge:

          Plaintiff Marisol Caminero brings this action against her former employer, Defendant

Metropolitan Transportation Authority (the "MTA"), pursuant to the Federal Employers' Liability

Act (the "FELA"), 45 U.S.C. §§ 51-60, alleging that Defendant negligently maintained its

workplace and equipment, causing her physical injuries. (Compl., ECF No. 1.) Defendant moves

to dismiss Plaintiff's complaint for failure to prosecute pursuant to Federal Rule of Civil Procedure

4l(b). (Mot. to Dismiss, ECF No. 15.)

          Before this Court is Magistrate Judge Debra C. Freeman's May 2, 2019 Report and

Recommendation (the "Report"), recommending that Defendant's motion be granted and that this

action be dismissed with prejudice. 1 (Report, ECF No. 29, at 1.) Magistrate Judge Freeman

advised the parties that failure to file timely objections to the Report would constitute a waiver of

those objections on appeal. (Id. at 11.) On May 15, 2019, Plaintiff requested an extension of time

to file objections, from May 16, 2019 to May 21, 2019. (Pl.'s Letter dated May 15, 2019, ECF

No. 30.) Plaintiff then filed objections on May 21, 2019. (Pl.'s Objs. to Mag. J.'s R. & R.



 1 The relevant factual and procedural background is set forth in greater detail in the Report and is
 incorporated by reference herein.
("Objs."), ECF No. 32-1.) Subsequently, on June 4, 2019, Defendant filed a response to Plaintiff's

objections. (Def.'s Resp. to Pl.'s Objs. to Mag. l's R. & R., ECF No. 34.)

       Having reviewed Magistrate Judge Freeman's Report, and Plaintiffs objection and

Defendant's response, this Court ADOPTS the Report in full and overrules Plaintiff's objections.

Accordingly, Defendant's motion to dismiss is GRANTED.

                               I.   FACTUAL BACKGROUND

       Plaintiff commenced this action in 2003, seeking damages under the FELA for injuries she

allegedly sustained on two separate occasions while employed by Defendant as an MT A Police

Officer. (See generally Compl.) Plaintiff alleges that she was first injured in September 2000,

when Defendant negligently placed on top of an employee locker a battery charger that fell and hit

her head. (Id. at 2.) Plaintiff claims that she was injured a second time in January 2002, when she

was patrolling Grand Central Station in a golf cart that jerked violently because it had been

negligently maintained by Defendant. (Id. at 3.)

       The parties first appeared for a conference on September 3, 2003. (Minute Entry dated

Sept. 3, 2003.) At a second conference on December 10, 2003, Plaintiff's counsel informed this

Court that Plaintiff needed back surgery and suggested that this Court "put [this case] on a

suspended calendar to be activated by [Plaintiff's counsel's] letter indicating that those issues have

been resolved, or ... to have a control date in maybe June." (Conference Tr. dated Dec. 10, 2003

at 2:25-3:3.) This Court indicated that it would take the case off the calendar and suspend the

scheduling order, and it instructed Plaintiff to provide an update by June 2004 as to the status of

Plaintiff's surgery. (Id. at 3:20--4:1.) By letter dated June 7, 2004, Plaintiff's counsel advised this

Court that Plaintiff was pregnant but had not yet given birth and that her back surgery would be

delayed. (Deel. of Helene R. Hechtkopfin Supp. ofDef.'s Mot. to Dismiss ("HechtkopfDecl."),



                                                   2
Ex. 3 (Pl.'s Letter dated June 7, 2004), ECF No. 16-3.) Plaintiffs counsel therefore "request[ed]

that the case continue on a suspense calendar to be activated by letter of counsel."                  (Id.)

Accordingly, by an Order dated June 8, 2004, this Court formally placed the case on the suspense

docket and directed the parties to submit a status letter no later than December 1, 2004. (Order

dated June 8, 2004, ECF No. 8.) 2

       Twenty-one months later, on September 6, 2006, given that there had been "no action for

more than twelve months," Judge Kimba M. Wood, who was then the Chief Judge of this Court,

closed this case administratively. (Order dated Sept. 6, 2006, ECF No. 9.) 3

        Twelve years later, on September 19, 2018, Plaintiff filed a letter motion noting that

Plaintiff "ha[ d] completed her surgeries" and requesting "that the case be placed on the Court's

active calendar." (Pl's Letter dated Sept. 19, 2018, ECF No. 10.) On September 20, 2018, this

Court scheduled a status conference for January 17, 2019.              (Order dated Sept. 20, 2018.)4

Subsequently, on December 19, 2018, Defendant moved to dismiss for failure to prosecute. (Mot.

to Dismiss.)




2
 On November 30, 2004, Plaintiffs counsel provided this Court with a letter update, which was not filed
on the docket. (Hechtkopf Deel., Ex. 5 (Pl.'s Letter dated Nov. 30, 2004), ECF No. 16-5.) Plaintiffs
counsel stated in the letter that Plaintiff gave birth on June 29, 2004 but that her back surgery was still
delayed. (Id.) He noted that Plaintiff is "hopeful that her surgery can be scheduled for some time in
January." (Id.) He also requested that Plaintiff be permitted to provide a further update in May 2005. (Id.)
Plaintiff failed, however, to provide any such update to this Court. (Report at 3 .)

3
  Plaintiffs next communication with this Court was on January 10, 2012, when Plaintiffs counsel notified
this Court through an undocketed letter that the name of his law firm had changed. (Deel. of Marc Wietzke
("Wietzke Deel."), Ex. C (Pl.'s Letter dated Jan. 10, 2012), ECF No. 23-3.)

4
 This conference was adjourned several times-twice upon the parties' request and once, sua sponte, upon
Plaintiffs request for an extension of time to file objections to the Report-and has never taken place.
(Memo Endorsement dated Jan. 14, 2019, ECF No. 21; Memo Endorsement dated Mar. 12, 2019, ECF No.
28; Order dated May 16, 2019.)

                                                     3
                                II.    LEGAL STANDARDS

   A. Reports and Recommendations.

       A court "may accept, reject, or modify, in whole or in part, the findings or

recommendations" set forth in a magistrate judge's report. 28 U.S.C. § 636(b)(l)(C). The court

must review de nova the portions of a magistrate judge's report to which a party properly objects.

Id. The court, however, need not conduct a de nova hearing on the matter. See United States v.

Raddatz, 447 U.S. 667, 675-76 (1980). Rather, it is sufficient that the court "arrive at its own,

independent conclusion" regarding those portions of the report to which objections are made.

Nelson v. Smith, 618 F. Supp. 1186, 1189-90 (S.D.N.Y. 1985) (citation omitted).

       Portions of a magistrate judge's report to which no or "merely perfunctory" objections are

made are reviewed for clear error. See Edwards v. Fischer, 414 F. Supp. 2d 342, 346-47 (S.D.N.Y.

2006) (citations omitted).    The clear error standard also applies if a party's "objections are

improper-because they are 'conclusory,' 'general,' or 'simply rehash or reiterate the original

briefs to the magistrate judge."' Stone v. Comm'r of Soc. Sec., No. 17 Civ. 569 (RJS), 2018 WL

1581993, at *3 (S.D.N.Y. Mar. 27, 2018) (citation omitted). Clear error is present when "upon

review of the entire record, [the court is] 'left with the definite and firm conviction that a mistake

has been committed."' United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation omitted).

   B. Rule 4l(b) Failure to Prosecute.

       Rule 41 (b) authorizes a district court to dismiss an action "[i]f the plaintiff fails to

prosecute or to comply with ... a court order." Fed. R. Civ. P. 41(b). "The primary rationale

underlying a dismissal under [Rule] 41(b) is the failure of [a] plaintiff in his duty to process his

case diligently." Lyell Theatre Corp. v. Loews Corp., 682 F.2d 37, 43 (2d Cir. 1982). Any

significant delay in prosecution, even a "delay of a 'matter of months,"' can prejudice the



                                                  4
defendant and can warrant dismissal. Atuegwu v. United States, No. 18 Civ. 1518 (PAE), 2019

WL 2023720, at *2 (S.D.N.Y. May 8, 2019) (quoting Yadav v. Brookhaven Nat'! Lab., 487 F.

App'x 671,673 (2d Cir. 2012)). District courts must weigh five factors when deciding whether to

dismiss an action under Rule 4l(b), namely, whether:

        (1) the plaintiff's failure to prosecute caused a delay of significant duration; (2)
        plaintiff was given notice that further delay would result in dismissal; (3) defendant
        was likely to be prejudiced by further delay; (4) the need to alleviate court calendar
        congestion was carefully balanced against plaintiff's right to an opportunity for a
        day in court; and (5) the trial court adequately assessed the efficacy of lesser
        sanctions.

Lewis v. Rawson, 564 F.3d 569, 576 (2d Cir. 2009) (citations omitted). No single factor is

dispositive in this inquiry. Id. The court need not make "exhaustive factual findings," but should

support its decision with adequate reasoning. Baptiste v. Sommers, 768 F.3d 212, 217 (2d Cir.

2014) (per curiam).

 III.    PLAINTIFF'S CLAIMS ARE DISMISSED FOR FAILURE TO PROSECUTE

        Magistrate Judge Freeman appropriately found that dismissal of this action is warranted,

given Plaintiff's failure to prosecute her claims.

    A. Plaintiff's Failure to Prosecute Caused a Prolonged Delay.

        The first factor-the duration of delay caused by Plaintiff's failure to prosecute-strongly

favors dismissal. As noted above and in the Report, from the time that this case was placed on the

suspense docket in June 2004, to the time that Plaintiff requested it to be restored back to the active

calendar in September 2018, fourteen years had expired. Plaintiff made only two letter

communications with this Court over the span of fourteen years: (1) a November 30, 2004 letter

noting that her back surgery was delayed and (2) a January 10, 2012 letter informing that counsel's

law firm name had changed. (Report at 5-6; Hechtkopf Deel., Ex. 5 (Pl.'s Letter dated Nov. 30,

2004); Wietzke Deel., Ex. C (Pl.'s Letter dated Jan. 10, 2012.) Moreover, during that period, there


                                                     5
were only two conferences in this case, both of which were in 2003. (Minute Entry dated Sept. 3,

2003; Minute Entry dated Dec. 10, 2003.)

       Plaintiff objects to Magistrate Judge Freeman's findings by arguing that "the delay was

after the case was placed on the suspense calendar" and that "[t]he parties consented to place the

case on the suspense docket." (Objs. at 7.) Plaintiff previously made substantially the same

argument to Magistrate Judge Freeman. (See Pl.'s Mem. of Law in Opp'n to Def.'s Mot. to

Dismiss for Failure to Prosecute ("Opp'n"), ECF No. 22, at 8) (arguing that "there were no failures

on [Plaintiffs] part" since "[t]he parties consented to place the case on the suspense docket"). As

Magistrate Judge Freeman correctly found, however, the fact that the case was placed on the

suspense docket did not prevent Plaintiff from taking appropriate and meaningful steps to restore

and prosecute her case. (Report at 6.) 5 Even Chief Judge Wood's order administratively closing

this case did not prompt Plaintiff to act. In fact, Plaintiffs counsel never provided this Court with

the promised update on or after May 2005.

        The only new point Plaintiff adds is that "there is not a single reported decision finding

dismissal warranted after placement on the suspense calendar." (Objs. at 3.) While this may be



5
  In her opposition to Defendant's motion to dismiss, Plaintiff attaches three letters that Plaintiffs counsel
allegedly sent to Defendant's counsel during the fourteen-year period that the case was on the suspense
docket and then administratively closed. First, on December 10, 2004, Plaintiff's counsel allegedly sent
Defendant's counsel a letter attaching a New York Workers' Compensation Board decision pertaining to
Plaintiff and "mak[ing] reference to surveillance tapes." (Wietzke Deel., Ex. A (Pl.' s Letter dated Dec. 10,
2004), ECF No. 23-1.) In that letter, Plaintiff requested Defendant to produce "all surveillances conducted
of [Plaintiff]." (Id.) Then, on September 26, 2007, Plaintiffs counsel purportedly provided Defendant
with a "supplement" to Plaintiff's previous discovery responses. (Wietzke Deel., Ex. B (Pl.'s Letter dated
Sept. 26, 2007), ECF No. 23-2.) Finally, on November 19, 2015, Plaintiff's counsel allegedly informed
Defendant's counsel that Plaintiff was "ready to request that the Court remove this case from its suspense
calendar." (Wietzke Deel., Ex. D (Pl.'s Letter dated Nov. 19, 2015), ECF No. 23-4.) Plaintiff's counsel
also requested a call to discuss how to proceed. (Id.) None of these letters were filed or otherwise reflected
on the docket, nor was any notice of such activity provided to this Court prior to Plaintiff attaching the
letters to her opposition. There is no indication that Defendant ever responded to any of these letters. (See
Opp'n at 5-6.) However, there is also no indication that Plaintiff followed up with Defendant after
receiving no response, and Plaintiff never raised this as an issue with this Court.
                                                      6
true, there are several unreported decisions that are instructive and that indicate that dismissal here

is proper. See, e.g., Warren v. Columbia Presbyterian Hosp., No. 12 Civ. 5139 (RA), 2019 WL

2250419, at *1 (S.D.N.Y. May 24, 2019) (noting, in denial of plaintiffs motion to reopen action,

that court had previously dismissed action for failure to prosecute after placing it on suspense

calendar pending plaintiffs surgery); Davidson v. Scully, 83 Civ. 2025 (JPO), 2018 WL 566454,

at *2-3 (S.D.N.Y. Jan. 25, 2018) (denying plaintiffs motion to reopen case for failure to prosecute,

after plaintiff had requested stay due to his medical incapacity); Cognotec Servs. Ltd. v. Morgan

Guar. Tr., Co., No. 93 Civ. 4878 (KTD), 1999 WL 627411, at *3 (S.D.N.Y. Aug. 18, 1999)

(dismissing case where plaintiff "fail[ed] to provide any excuse for its nineteen month period of

total inactivity while its case was on suspense").

    B. Dismissal Is Appropriate, Even Without Formal Notice of Possibility of Dismissal.

        Magistrate Judge Freeman correctly found that the second factor-notice of the potential

dismissal of Plaintiffs claims-also weighs in favor of dismissal, albeit not as heavily as the other

factors do. (Report at 7.) Plaintiff raises no new objections to this finding and instead repeats the

argument made with respect to the first factor, namely that Defendant did not object to the

continuation of the case on the suspense calendar. (Compare Opp'n at 8 ("The parties consented

to place the case on the suspense docket."), with Objs. at 7 ("Nor did [Plaintiff] learn from

[D]efendant that it objected to the continuation of the case on the suspense calendar .... ").) Even

on de nova review, however, Plaintiffs argument fails. Although Plaintiff was not given formal

notice that continued failure to prosecute would result in dismissal of her claims, and Defendant

consented to the case's placement on the suspense docket in 2004, the Supreme Court has

recognized that dismissal under Rule 41 (b) may be appropriate without any notice, depending on

the circumstances. Link v. Wabash R.R. Co., 370 U.S. 626,633 (1962). Moreover, Plaintiff was



                                                     7
represented throughout this action by the same counsel, who knew or should have known that

failing to submit the promised May 2005 update, a September 2006 minute order closing this case

after no action for more than twelve months, and over fourteen years of court and docket inactivity

could lead to dismissal. See Cognotec 1999 WL 627411, at *3 (dismissing case despite lack of

express notice of possibility of dismissal, "[i]n light of [plaintiff's] notice that its case was on

suspense and the sophistication of its counsel").

    C. Defendant Would Suffer Prejudice If Required to Defend This Action.

       As to the third factor, Magistrate Judge Freeman properly found that Defendant "would

undoubtedly suffer real prejudice" if forced to defend this action involving a September 2000

incident and a January 2002 incident. (Report at 7.) "Prejudice may be presumed as a matter of

law" where a plaintiff causes a delay that is "lengthy and inexcusable." US. ex rel. Drake v.

Norden Sys., Inc., 375 F.3d 248,256 (2d Cir. 2004). This is because "delay by one party increases

the likelihood that evidence in support of the other party's position will be lost and that discovery

and trial will be made more difficult." Shannon v. Gen. Elec. Co., 186 F .3d 186, 195 (2d Cir.

1999). As Magistrate Judge Freeman correctly determined, prejudice here should be presumed

because Plaintiff's delay in prosecuting was "extraordinarily lengthy," and Plaintiff has made no

attempt to excuse any of the periods of delay. (Report at 7.) In addition, the prejudice posed to

Defendant is exacerbated by the many number of years that have passed since the events

underlying Plaintiff's claims. (Id. at 8.)

        Plaintiff does not dispute that this case depends largely on the recollection of witnesses. 6

She instead simply insists that "[i]t will be on [P]laintiff to track down any witnesses to support



6
 The recollection of witnesses is particularly relevant here, where no depositions were taken of Plaintiff or
of any witnesses. (See Mem. of Law in Supp. of Def.'s Mot. to Dismiss for Failure to Prosecute, ECF No.
17, at 5, 6.)
                                                     8
her claim." (Objs. at 8.) Whether or not Plaintiff bears this burden is inapposite; concerns

regarding evidence and witnesses' memories remain, and Defendant will still need to rely on those

recollections of the underlying events to defend its case. Plaintiff also argues that an accident

report prepared by Defendant following its investigation into Plaintiff's injuries "militate against

any presumed prejudice." (Objs. at 8.) Plaintiff, however, does not demonstrate how any such

report would remedy the concerns regarding the reliability of the witnesses' recollections today,

over a decade and a half after the events at issue. See, e.g., Davidson, 2018 WL 566454, at *3

("Requiring Defendants to defend a thirty-five-year-old claim, with evidence and recollections that

are at best seventeen years stale, would be seriously prejudicial.").

   D. Plaintiff Had the Opportunity to Be Heard.

       With respect to the fourth factor-requiring this Court to consider the proper balance

between managing its docket against Plaintiff's opportunity to be heard-Plaintiff has indeed had

such opportunity. As Magistrate Judge Freeman noted, Plaintiff could have requested this Court

to restore this case to active status at any time since 2004, and Plaintiff has failed to sufficiently

explain her prolonged delay in doing so, or prosecuting her claims. (Report at 8 (citing Valentine

v. Metro. Life Ins. Co., No. 85 Civ. 3006 (CSH), 2004 WL 2496074, at *4 (S.D.N.Y. Nov. 4,

2004)).)

       Indeed, Plaintiffs only new objection with respect to this factor is that "the entire point"

of placing this case on the suspense calendar was "to avoid the cluttering of the docket in light of

the admitted delay occasioned originally by [P]laintiff's pregnancy and then surgeries." (Objs. at

8.) However, this does not explain the length of the fourteen-year period during which this case

was removed from the active calendar or the years-long stretches of total inactivity during this

period. Plaintiff gave birth on June 29, 2004. (Objs. at 4.) It is unclear when she had her back


                                                  9
surgery, but as of November 30, 2004, she was expecting to undergo surgery in January 2005.

(Hechtkopf Deel., Ex. 5 (Pl.' s Letter dated Nov. 30, 2019).) Although Plaintiff does not indicate

when she had her surgery, there is no reason to conclude that it did not happen in early 2005 as

was anticipated.

       Plaintiff's counsel indicated to Defendant's counsel in November 2015 that Plaintiff was

ready to proceed with the case, presumably because Plaintiff had, before then, completed her

surgery. (Wietzke Deel., Ex. D (Pl.'s Letter dated Nov. 19, 2015).) However, Plaintiff did not

contact this Court to reactivate this case until December 2018, over three years later. Even

assuming, arguendo, that her surgery took place much later than anticipated, Plaintiff failed to

update this Court in May 2005 as promised, or at any time thereafter. Dismissal of this case is

therefore warranted under the fourth factor.

   E. Sanctions Lesser than Dismissal Are Inadequate.

       As to the fifth factor, Magistrate Judge Freeman determined that no sanction lesser than

dismissal would mitigate the prejudice to Defendant described above. (Report at 9.) While

Magistrate Judge Freeman considered Plaintiff's suggestion of imposing "strict deadlines," she

correctly determined that doing so would not help Defendant obtain the testimonial evidence

necessary to aid in its defense. (Id.) Plaintiff now suggests that this Court could also impose the

lesser sanction of requiring Plaintiff "to pay [D]efendant's costs in bringing this motion." (Objs.

at 8.) Similar to "strict deadlines," however, such payment would do nothing to ameliorate the

evidentiary prejudice to Defendant in defending this lawsuit.

         IV.       PLAINTIFF'S CLAIMS ARE DISMISSED WITH PREJUDICE

       Finally, Magistrate Judge Freeman appropriately found that Plaintiff's claims should be

dismissed with prejudice. (Report at 10.) Because Plaintiff did not object to this specific finding,



                                                 10
this finding need only be reviewed for clear error. See Edwards v. Fischer, 414 F. Supp. at 346-

47. As Magistrate Judge Freeman determined, dismissal with prejudice is proper when, as here,

"[P]laintiff: having been given the opportunity to be heard, 'offer[s] no explanation or justification

for [her] failure to prosecute [her] case."' (Report at 9 (quoting Mitchell v. Martin, No. 90 Civ.

6632 (DC), 1995 WL 429023, at *2 (S.D.N.Y. July 20, 1995)).) Accordingly, Plaintiffs action is

dismissed with prejudice for failure to prosecute.

                                     V.     CONCLUSION

       Plaintiff's objections are OVERRULED, and Magistrate Judge Freeman's Report is

ADOPTED. Defendant's motion to dismiss Plaintiff's complaint with prejudice, (ECF No. 15), is

GRANTED.

        The Clerk of Court is directed to close the motion accordingly.


Dated: New York, New York
       August 2, 2019
                                                         SO ORDERED.

                                                         ~  / 8 Y<Jtuk
                                                          RB.DANIELS
                                                         United States District Judge




                                                  11
